[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S OBJECTIONS TO DEFENDANT'S REQUEST TO REVISE
1. As to plaintiff's Reply to Defendant's Special Defense.
   Plaintiff's Reply contains evidential and new allegations asserting claims not permissible in a Reply.
   Plaintiff's Objections to Defendant's Request to Revise Plaintiff's Reply to Defendant's Special Defense is overruled.
2. As to Plaintiff's First Special Defense to Defendant's Counterclaim.
   Plaintiff's First Special Defense contains much objectionable material but alleges a valid defense. Plaintiff's motion to revise the entire defense without specifying the objectionable paragraphs must fail.
   Plaintiff's Objection to Defendant's Request to Revise Plaintiff's First Special Defense to Defendant's Counterclaim is sustained.
3. As to Plaintiff's Counterclaim to Defendant's Counterclaim.
   Defendant's counterclaim alleges a new cause of action. Although unusual, the court finds no basis for CT Page 3276 requiring plaintiff's counterclaim to be deleted.
   Plaintiff's Objection to Defendant's Request to Revise Plaintiff's Counterclaim to Defendant's Counterclaim is sustained.
Robert Satter State Trial Referee